Citation Nr: 9916493	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-23 064	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to a compensable evaluation for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking any left 
knee disability with the veteran's period of active service.

2.  The veteran's scars, residuals of right knee arthroscopy, 
do not cause limitation of the function of the knee and are 
not painful or tender.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.118, 
Diagnostic Code 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  For a claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

The veteran's service medical records recorded his left leg 
as being 1/4 inch shorter than his right leg during the 
enlistment examination of August 1987.  Otherwise, the 
medical records contain no information relevant to the left 
knee.  As to the right knee, the veteran received emergency 
care in March 1991 following a motorcycle accident in which 
he sustained blunt trauma to the right lower leg.  An x-ray 
performed that month showed no acute fracture, dislocation, 
or soft tissue abnormality.  However, the veteran continued 
to be seen intermittently for complaints of right knee pain, 
including outpatient visits in April 1990, June 1991, August 
1991, and September 1991.

The veteran underwent surgery in September 1991 due to the 
continued pain and swelling following the motorcycle 
accident.  The surgery was described as debridement of full 
thickness chondral defect, right patellar articular surface, 
right knee arthroscopy.  A follow-up appointment later that 
month noted no complications.  The separation examination of 
September 1991 diagnosed the veteran as status post 
debridement of chondral defect, right patellar articular 
surface.

The veteran was afforded a VA examination in January 1992.  
He complained of increasing pain of the patellofemoral 
compartment in both knees.  The examiner described the 
veteran's gait, station, and stance as normal.  Toe and heel 
walking and squatting were performed without difficulty.  The 
veteran experienced no pain during the examination.  The 
examiner found no joint effusion, redness, heat, swelling, or 
instability of the knees.  The x-ray report of the left knee 
was negative for any abnormalities.  The examiner concluded 
that no objective evidence supported the symptomatic, 
subjective complaints.

VA outpatient records from March 1992 indicate that the 
veteran presented with a history of injury to both knees from 
jumping and parachuting in the military.  Upon examination of 
the left knee, the physician found tenderness, limitation of 
motion with interior and exterior rotation, and inability to 
pivot.  Upon examination of the right knee, the physician 
found it to be edematous with crepitus and painful to 
palpation.  The impression given was bilateral knee injuries, 
most likely anterior/posterior cruciate ligament tear with 
torn meniscus bilaterally.

The veteran underwent another VA examination in July 1992.  
The veteran reported that he had knee pain for the past three 
years and that it had developed from parachute jumping.  The 
examiner observed that the veteran walked with a half-step 
gait due to right knee pain.  However, when the veteran 
believed himself to be unobserved, he no longer limped.  The 
examiner discovered no swelling, synovial thickening, joint 
effusions, redness, or any other abnormality of the knees.  
The examiner found no pain or tenderness and the veteran did 
not identify any discrete area of tenderness.  Range of 
motion was measured to 140 degrees for flexion, with full 
extension, normal stability, and no evidence of ligamentous 
damage.  The veteran had full strength in the quadriceps and 
the hamstrings.  The examiner concluded that no objective 
orthopedic findings could account for the subjective 
complaints.

A January 1993 medical report of David B. Sussman, M.D., 
indicates that the veteran provided a history of injuring 
both knees by running, parachuting, and having a motorcycle 
accident.  Upon examination, the doctor found the knees to be 
stable with a full range of motion and no effusion.  There 
was good quadricep strength and the x-ray reports were 
normal.  As to the left knee, the doctor opined that the 
veteran had anterior knee pain secondary to patella 
chondromalacia and would require an arthroscopic lateral 
release.  As to the right knee, he believed that the veteran 
had patella chondromalacia and a possible torn meniscus.

The veteran appeared at a hearing before the RO in March 
1993.  The veteran testified that he had injured both knees 
over time while in the military and that his left knee also 
caused pain in service.  He reported that he had entered the 
National Guard following service but could not perform the 
physical tasks.  He described his current symptomatology as 
daily pain, swelling, grinding, and discoloration of the 
knees, as well as problems with squatting, kneeling, lifting, 
and climbing stairs.  However, he currently was taking no 
medication.

At a VA examination in January 1994, the veteran complained 
of pain in the right knee, aggravated by excessive activity.  
He reported tenderness over the outer ridge of the patella 
border of the knee.  The examiner recorded range of motion 
and strength as normal and found the knee to be asymptomatic.  
The examiner could make no objective findings to support the 
subjective complaints.

At a VA examination in May 1998, the examiner reviewed the 
veteran's service medical records and claims folder.  The 
veteran provided additional history of having fractured his 
right ankle two years ago.  The veteran complained of right 
knee pain when he arose from sitting or from a bed and after 
driving or bicycling.  He described having severe right knee 
pain 3 to 4 times per week but could not identify any 
precipitating factors.  He stated that he only had left knee 
pain after limping heavily due to his right leg problems, 
especially his right ankle.

Upon examination, the veteran walked with an excessive degree 
of knee flexion bilaterally.  The examiner observed two well-
healed, nontender scars on the right knee.  The examiner 
found no tenderness of the lateral joint line of either knee 
and no tenderness upon palpation or compression of either 
patella.  The only tenderness noted was along the medial 
joint line of the right knee.  Range of motion for active 
extension was measured as full bilaterally, flexion of the 
right knee to 120 degrees active and 125 degrees passive, and 
flexion of the left knee to 125 degrees active and 130 
degrees passive.  The veteran did not report pain, weakness, 
or fatigue during any of the movements and there was no loss 
of coordination during the movements.  Each knee was stable 
to varus and valgus stress, Lachman's test was negative 
bilaterally, and McMurray's test was negative for tears of 
the medial or lateral meniscus bilaterally.  Motor strength 
was 5/5 for all measured areas.  The examiner concluded, 
"There is no indication that he has a left knee disorder.  
There is also no evidence that events in service, including a 
right knee injury, are causing or contributing to any left 
knee symptoms."  The diagnosis rendered was history of 
chondral defect of the right patella, status post 
arthroscopic debridement.

The following month, the Chief of the Physical Medicine and 
Rehabilitation Service of the VA Medical Center evaluated the 
veteran.  Again, all objective findings and x-rays were 
negative and the examiner described the knees as normal with 
no ligamentous instability.  Only the right ankle caused pain 
during the examination.  The examiner believed that the 
complaint of left knee pain was likely related to the right 
ankle.

Following a review of the evidence, the Board concludes that 
the veteran has failed to provide any competent medical 
evidence illustrating a nexus between any current left knee 
disability and his period of active service.  According to 
service medical records, the veteran did not receive 
treatment for his left knee while on active duty.  The 
veteran has been evaluated numerous times by VA examiners.  
None of these examiners associated the complaints of left 
knee pain with active service or with a service-connected 
disability.  In fact, none of the examiners were able to make 
objective findings to support the veteran's subjective 
complaints of pain or to identify a left knee disability.  
One examiner did comment that any left knee pain was most 
likely associated with the veteran's right ankle.

Dr. Sussman opined that the veteran's left knee pain was 
caused by chondromalacia and surmised that the disability was 
service-connected.  However, there is no indication that the 
doctor reviewed the veteran's service medical records and he 
apparently relied upon the veteran's history of service 
incurrence.  However, it is well-established that information 
merely recorded by a medical examiner is not competent 
medical evidence to establish service connection for a 
particular injury.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  The veteran has offered his opinion that the left 
knee disability is due to running, jumping, and a motorcycle 
accident in service.  However, the Board cannot rely solely 
on the veteran's own testimony because evidence of a medical 
nexus cannot be established by lay testimony.  Brewer v. 
West, 11 Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Therefore, as no competent medical 
evidence of a nexus between the current disability and the 
veteran's period of active service has been submitted, the 
veteran's claim must be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

II. Compensable Evaluation

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that, in June 1992, the RO granted service 
connection for scars, residuals of right knee arthroscopy, 
and assigned a noncompensable evaluation effective from 
October 1991.  The veteran's right knee disability has been 
rated as noncompensable pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  Under this Diagnostic Code, 
scars are rated as to limitation of function of part 
affected.  Pursuant to the rating schedule, normal flexion of 
the knee is contemplated at 140 degrees and extension at 0 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  Limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
evaluation; limitation of flexion to 45 degrees warrants a 10 
percent evaluation; limitation of flexion to 30 degrees 
warrants a 20 percent evaluation; and flexion limited to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5260 (1998).  Extension of the knee limited 
to 5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; limitation of extension to 20 degrees warrants a 
30 percent evaluation; limitation of extension to 30 degrees 
warrants a 40 percent evaluation; and limitation of extension 
to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (1998).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion or upon degenerative or traumatic 
arthritis, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered.  A separate rating need not 
be made for pain but the impact of pain must be considered in 
making a rating decision.  See VAOPGCPREC 9-98, Fed. Reg. 63 
(1998); Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  The 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).

Following a review of the aforementioned evidence, the Board 
concludes that the veteran is not entitled to a compensable 
evaluation for his right knee disability.  Numerous VA 
examinations and the private medical opinion of record have 
all determined that the veteran's knees have a full range of 
motion or a range of motion within normal limits.  Moreover, 
all of the examinations have determined that the veteran 
experienced no pain during these movements.  In the May 1998 
examination, the examiner specifically instructed the veteran 
to report any pain, weakness, or fatigue.  He did not report 
any.   In fact, no examiner has been able to objectively 
substantiate the veteran's complaints of pain.  The private 
medical opinion diagnosed the veteran with chondromalacia; 
however no objective abnormal findings were made.

A compensable evaluation for a scar which is tender and 
painful upon objective demonstration is available under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  However, the 
VA examiners have specifically found the scars to be well-
healed and nontender and no medical professional has 
identified the scars as being a cause of impairment.  
Therefore, the evidence of record does not show the increased 
severity necessary for a compensable evaluation and the 
veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that his right knee 
disability resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disability is denied.

A compensable evaluation for a right knee disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


